(English Translation)
 
Exhibit 10.4

Contract for Data Integration Project of Phase I of
Management Information System of Land Resource and Housing Affairs in Beijing
 
Party A:
Education and Information Center of Beijing Municipal Bureau of State Land and
Resources
Party B:
Beijing Institute of Surveying and Mapping
Beijing PKU Chinafront Technology Co., Ltd.
Supervision Party: 
Beijing Taiji Kensijie Information System Consulting Co., Ltd.
Date: July 2004
 

--------------------------------------------------------------------------------


 
In order to build the Phase I of Beijing Municipal Management Information System
of State Land, Resources and Housing Affairs, promote establishment of
Management Information System of State Land, Resources and Housing Affairs and
perfect the database of Management Information System of State Land, Resources
and Housing Affairs, the Education and Information Center of the Beijing
Municipal Bureau of State Land and Resources (Party A to the Contract,
hereinafter referred to as Party A) hereby assign Beijing Institute of Surveying
and Mapping and Beijing PKU Chinafront Technology Co., Ltd. (collectively Party
B to the Contract, hereinafter referred to as Party B) to undertake the project
of Data Integration of Beijing Municipal Management Information System of State
Land, Resources and Housing Affairs (Phase I). According to relevant regulations
and requirements, supervision shall be carried out during this project and
Beijing Taiji Kensijie Information System Consulting Co., Ltd. is hereby
appointed to be the supervision unit of the project (Supervision Party to the
Contract, hereinafter referred to as the Supervision Party). This Contract is
made by and between Party A, Party B and the Supervision Party through friendly
negotiation.


Article 1 Objectives and tasks
 

1.  
Complete establishment of Beijing Basic Space Information Database based upon
Beijing municipal basic space information data provided by Beijing Information
Resource Management Center and Beijing Institute of Surveying and Mapping.

   

2.  
Complete conversion of the second land utilization status data of Beijing at the
scale of 1:10000 for smooth input into ArcGIS Space Database; complete storage
of urban land cadastre at the scale of 1:500; carry out space digitalization and
storage of management information transferred by the land utilization center as
agreed since 2000. Carry out necessary processing and integration against the
above land management business information and then create and expand the
Beijing Municipal Basic Information Database of Land Management.

   

3.  
Conduct space digitalization and storage of housing census profiles of 3.5
million workers; carry out space digitalization and storage of registration data
of real estate ownership in Beijing Municipal Housing Land Ownership
Registration Business Center. Finish building the Beijing Municipal Basic
Information Database of Real Estate Ownership Management based upon trade
information of real estate, registration information of real estate ownership
and housing census profile information.



Article 2 Requirements on quality, submittal of achievement and time of
completion
 

1.  
Requirements on quality

 
Build the Beijing Municipal Management Information System of State Land,
Resources and Housing Affairs with GIS technology and database technology and
satisfy those data utilization requirements imposed by the Land Management
Information System and the Housing Management System.
 

2.  
Submittal of achievement

   

(1)  
Beijing municipal basic space information data;

   

(2)  
Beijing municipal basic information data on land management;

   

(3)  
Beijing municipal basic information data on housing ownership management.

 

--------------------------------------------------------------------------------


 

3.  
Time of completion

 
It is required in this Contract that:
 
(1) Beijing Basic Space Information Database be completed on and before August
31, 2004.
 
(2) Beijing Basic Information Database of Land Management be completed on and
before December 31, 2004.
 
(3) Beijing Basic Information Database of Housing Land Ownership Management be
completed on and before November 31, 2004.


Article 3 Organization management and rights and obligations of each party
 
1. Party B shall, according to the working scheme examined by Party A, organize
implementation of the project and accomplish those tasks specified in the
Contract. During performance of this Contract, any and all national laws and
regulations as well as current existing technological and quality standards
shall be strictly complied with.
 
2. Party B shall strengthen communication and closely coordinate and collaborate
with local competent departments in land and real estate and complete relevant
works with reference to those requirements and regulations herein.
 
3. Party A shall assign the Supervision Party to carry out surveillance and
inspection on the progress and quality of the project; Party B shall be obliged
to address such inquiry related to this project proposed by the Supervision
Party and report to the other party on an actual basis according to project
management requirements imposed by Party A and the Supervision Party.
 
4. Party A shall conduct surveillance and inspection on the progress and quality
of the project; Party B shall be obliged to address such inquiry related to this
project proposed by Party A and, according to project management requirements of
Party A, prepare a real project progress report as scheduled and provide
relevant technical material as well as temporary achievement.
 
5. Party B shall submit to Party A any and all achievements specified herein on
and before the termination of the Contract.
 
6. Party A shall pay project funds as scheduled and implement specific
management and separate accounting. Party B shall prepare a project budget
according to Party A’s requirements.
 
7. Upon completion of the project, Party A and the Supervision Party shall
timely conduct examination and acceptance and deliver the Examination and
Acceptance Letter to Party B.


Article 4 Terms of payment
 
1. Party A shall pay Party B total costs of the project, namely RMB ten million
yuan only (RMB 10,000,000 yuan). See Attachment I to this Contract, Price List,
for detailed item prices.
 
2. Party B shall pay the Supervision Party three percent (3%) of total costs of
the project, namely RMB three hundred thousand yuan only (RMB 300,000 yuan).
 
3. Terms of payment:
 
(1) Within thirty (30) days after the signing date, Party A shall pay thirty
percent (30%) of total contract price in Check, namely RMB three million yuan
only (RMB 3,000,000 yuan) to Party B.
 
(2) Within thirty (30) days after completion of Data Integration Phase I and
qualification for acceptance, Party A shall pay thirty percent (30%) of total
contract price in Check, namely RMB three million yuan only (RMB 3,000,000 yuan)
to Party B.
 
(3) Within thirty (30) days after completion of Data Integration and overall
qualification for acceptance, Party A shall pay thirty-five percent (35%) of
total contract price in Check, namely RMB three million and five hundred
thousand yuan only (RMB 3,500,000 yuan) to Party B.
 

--------------------------------------------------------------------------------


 
(4) Within twelve (12) months after overall acceptance of Data Integration,
Party A plans to pay five percent (5%) of total contract price in Check, namely
RMB five hundred thousand yuan only (RMB 500,000 yuan) to Party B.
 
(5) Within thirty (30) days after the signing date, Party A shall make a
lump-sum payment of the supervision fee to the Supervision Party, namely RMB
three hundred thousand yuan only (RMB 300,000 yuan).


Since this project is a project invested by the government, Party B fully
understands and undertakes that both progress and quality will also be
guaranteed by its own funding capability in case that the funds from the
government can not be in place in time.


Article 5 Validation, change and termination of the Contract
 
1. This Contract shall become effective as of the execution date by three
parties.
 
2. Any party to this contract requiring change or terminate this Contract shall
negotiate and solve with the other party with thirty (30) days prior written
notice.
 
3. In case that this Contract becomes non-executable due to Force Majeure
including natural disaster and national adjustment in plan or policy, this
Contract shall be changed or terminated through mutual negotiation by three
parties.


Article 6 Terms of execution
 
This Contract shall be executed from the signing date to December 31, 2004 in
Beijing.


Article 7 Attachments to this Contract
 
1. Building Scheme for Data Integration Project of Beijing Municipal Management
Information System of State Land, Resources and Housing Affairs (Phase I);
 
2. Information License and Confidentiality Agreement of Beijing Municipal State
Land, Resource and Housing Affairs;
 
3. Power of Attorney on Supervision of the Project of Data Integration of
Beijing Municipal Management Information System of State Land, Resources and
Housing Affairs (Phase I);
 
4. Contract Budget.


Article 8 Miscellaneous
 
1. This Contract shall be made in eight originals and four copies, all of which
are equally binding. Each of Party A, Party B and the Supervision Party shall
hold two originals respectively and Party A shall making registration with four
copies of the Contract.
 
2. For any matters not mention herein, supplementary terms and conditions shall
be added into the Contract through mutual negotiation by three parties and form
part of the Contract.
 
3. Any and all attachments hereof shall form part of the Contract and be equally
effective.
 

--------------------------------------------------------------------------------


 
Party A:
Education and Information Center of Beijing Municipal Bureau of State Land and
Resources (seal)
 
Party B:
Beijing Institute of Surveying and Mapping (seal)
Legal representative: (signature)
 
Legal representative: (signature)
     
Authorized signatory: (signature)
 
Authorized signatory: (signature)
     
Address:
2 Hepingli North Street, Dongcheng District, Beijing, P. R. China
 
Address:
15 Yangfangdian Road, Haidian District, Beijing, P. R. China
Bank:
 
Bank:
Yangfangdian Office of China Agricultural Bank Shijingshan Branch
Account No.:
 
Account No.: 030701040000405
Post code: 100013
 
Post code: 100098
Tel: 86 10 64409797
 
Tel: 86 10 63985887
Fax: 86 10 64409803
 
Fax: 86 10 63963144
Date: July 26, 2004
 
Date: July 26, 2004

 
Party A:
Beijing PKU Chinafront Technology Co., Ltd. (seal)
 
Party B:
Beijing Taiji Kensiji Information System Consulting Co., Ltd (seal)
Legal representative: (signature)
 
Legal representative: (signature)
     
Authorized signatory: (signature)
 
Authorized signatory: (signature)
     
Address:
Room 717, Tower B, E-wing Center, 113 Zhichun Road, Haidian District, Beijing,
P. R. China
 
Address:
211 North 4th Ring Road Middle, Haidian District, Beijing, P. R. China
Bank:
Beijing Commercial Bank Zhongguancun Sci-tech Park Branch
 
Bank:
China CITIC Bank Shangdi Branch
Account No.: 400120105023644
 
Account No.: 7112810182600012198
Post code: 100086
 
Post code: 100083
Tel: 86 10 82671299
 
Tel: 86 10 51615624
Fax: 86 10 62637657
 
Fax: 86 10 51615062
Date: July 26, 2004
 
Date: July 26, 2004

Signed at Beijing Municipal Bureau of State Land and Resources
 

--------------------------------------------------------------------------------


 